Citation Nr: 0835147	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Navy from March 
1991 to December 1992, and in the U.S. Army from April 1995 
to June 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The veteran's April 2005 claim for bilateral hearing loss was 
denied in a January 2006 rating decision.  The veteran's 
September 2006 claim for Meniere's disease was denied in a 
September 2006 rating decision.  The veteran disagreed with 
both decisions and perfected an appeal as to each issue.  

Issues not on appeal

In a February 2007 rating decision, the RO granted service 
connection for chronic headaches, a right foot disability and 
a shin splint disability, and denied service connection for 
right shin, low back and left foot disorders.  The record 
does not contain a notice of disagreement from the veteran 
regarding any aspect of the February 2007 rating decision.  
Thus, none of those issues are in appellate status and they 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran has no bilateral 
hearing loss for VA purposes.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's Meniere's disease is 
not related to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is not warranted. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.385 
(2007).

2.  Entitlement to service connection for Meniere's disease 
is not warranted. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he has had hearing loss 
and symptoms of Meniere's disease since he was on active duty 
in 1996, and is entitled to service connection for those 
conditions.  The Board will first address preliminary matters 
and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the veteran with notice in 
letters dated April 2005 and September 2006 in which the 
veteran was informed what was required to substantiate a 
claim for service connection.  Specifically, the veteran was 
informed that the evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in a 
March 2006 letter and, as indicated above, received notice 
regarding the first three Dingess elements.  


In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, and all pertinent VA medical records 
and all private medical records identified by the veteran are 
in the claims file.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  In this case, the 
veteran was provided a hearing examination and an ENT [ear, 
nose and throat] examination in August and November 2005 
respectively, and examinations in November 2006 regarding his 
bilateral hearing loss and Meniere's disease claims. 

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  In his May 2005 written substantive appeal, the 
veteran elected not to present evidence and testimony at a 
hearing before a Veterans Law Judge.  In addition, the Board 
observes that the veteran was represented by counsel during 
the pendency of his claim.

The Board will therefore proceed to a decision on the merits.  



1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for Meniere's disease.

Because the issues present similar facts and law, they will 
be addressed in a single analysis.

Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz). 
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).


Analysis

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson supra.  The Board will address each Hickson element 
in turn for each issue.

With regard to element (1), the Board notes that the veteran 
was diagnosed with Meniere's disease in a June 2006 
examination by Dr. T.N.  Thus, element (1) is satisfied as to 
Meniere's disease.  

With regard to whether the veteran suffers from bilateral 
hearing loss, the veteran has been examined by VA 
audiological examiner on two occasions and neither found that 
he suffered from hearing loss as it is defined under VA 
regulations.

First, an August 2005 VA examiner noted the following 
findings regarding hearing loss in decibels for each ear:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
20
30
LEFT

35
15
35
35

The average decibel loss for the right ear was 18.75, and 30 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear, and 56 
percent in the left ear.  As noted, under VA regulatory 
criteria, hearing loss occurs when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385 (2007).  However, in this case, the examiner 
noted that "[I]t is not felt these scores are indicative of 
true organic hearing and they should not be used for rating 
purposes."  The examiner determined that the veteran's 
hearing loss did not meet VA hearing loss criteria and 
hearing loss was not diagnosed.


A November 2006 examiner noted the following findings 
regarding hearing loss in decibels for each ear:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
15
20
LEFT

20
20
25
30

The average decibel loss for the right ear was 15 for the 
right ear, and 23.75 for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent 
bilaterally.

The Board notes that the veteran has submitted hearing test 
results dated June 2006 by B.S., M.S. Audiologist.  However, 
the report contains an uninterpreted pure tone audiometry 
graph which is not in a format that is compatible with VA 
guidelines and therefore cannot be considered. See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).

In sum, after review of the entire record, the Board finds 
that there is no evidence that the veteran has met the 
criteria of hearing loss for VA purposes.  In the absence of 
a current disability, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

For those reasons, the Board finds that the record evidence 
is lacking with regard to element (1), and the claim for 
entitlement to service connection for bilateral hearing loss 
fails on that basis alone.

With regard to the claim for Meniere's disease and Hickson 
element (2), medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, the Board has reviewed the veteran's service 
medical records.  The Board observes that Meniere's disease 
is defined as "an affection characterized clinically by 
vertigo, nausea, vomiting, tinnitus, and progressive hearing 
loss due to hydrops of the endolymphatic duct."  See 
Stedman's Medical Dictionary, 27th Edition (2000) at p. 518.  
The service medical records do not contain any indication 
that the veteran ever complained of any vertigo, nausea, 
vomiting, tinnitus, or hearing loss during service, nor was 
he treated for any such condition.  

The only evidence in the record that purports to establish 
that the veteran had any of those conditions are the 
statements of the veteran.  Specifically, the veteran has 
consistently maintained during this claim that he first 
noticed tinnitus several months before his discharge from the 
Army in June 1996.  He further maintained that he first noted 
hearing loss during service and suffered from nausea and 
vertigo just before his discharge.  However, his contentions 
regarding hearing loss, vertigo and nausea are not supported 
by the medical evidence contained in his service medical 
records.  Those records contain hearing test results from 
February 1991, November 1992 and February 1995 without any 
note or diagnosis of hearing loss or abnormal hearing.  The 
Board observes that the veteran's tinnitus claim was granted 
because his duties during active duty included exposure to 
artillery fire and, thus, his statements regarding tinnitus 
were supported by the evidence in the record.

The Board recognizes that the veteran is competent to testify 
about his physical symptoms at a particular point in time, 
but he is not competent to diagnose those symptoms as being a 
particular medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Moreover, the Court has also held that the Board 
may consider whether the veteran's personal interest may 
affect the credibility of testimony.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The Board determines 
that the veteran's statements have limited probative value 
regarding hearing loss, nausea and vertigo during service.

After considering the entire record, the Board finds that 
Hickson element (2) is not satisfied, and that the claim 
fails on that basis alone.


For the sake of completeness, the Board will briefly address 
the remaining Hickson element regarding Meniere's disease. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

As noted above, the record must contain medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  In this case, a November 2006 VA 
examiner reviewed the veteran's VA claims folder and opined 
that "it is not at least as likely as not that the 
[veteran's] Meniere's is in any way related to his acoustic 
trauma [suffered during service]."  The Board recognizes 
that Dr. T.N. stated "both the hearing loss and likely the 
Meniere's syndrome [are] due to his past acoustic trauma."  
However, for the following reasons, the Board finds that Dr. 
T.N.'s opinion is not as probative as the November 2006 VA 
examiner's opinion.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Court instructed that the Board 
should assess the probative value of medical opinion evidence 
by examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches. See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  

In this case, Dr. T.N. merely makes a conclusion.  He does 
not provide reasons or a discussion regarding how he made a 
medical conclusion that the veteran's Meniere's disease is 
connected to his active duty service exposure to acoustic 
trauma.  Thus, there is nothing that allows the Board to 
assess how Dr. T.N. reached his conclusion.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Moreover, the conclusion he did reach 
was speculative.  He stated that both the hearing loss and 
the Meniere's disease were "likely related."  That is not a 
conclusive statement. See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical opinions which are inconclusive in nature 
cannot support a claim].  

For those reasons, the Board determines that the 
preponderance of the competent medical evidence supports a 
conclusion that the veteran's Meniere's disease is unrelated 
to his active duty service.  Hickson element (3) is also not 
satisfied and the claim fails for that reason as well.

In conclusion, the Board finds that entitlement to service 
connection for bilateral hearing loss and Meniere's disease 
are not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for Meniere's disease is 
denied.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


